STATE OF MICHIGAN

                               SUPREME COURT



144072(80)

ITALO PARISE,
     Plaintiff-Appellant,

v

DETROIT ENTERTAINMENT, LLC
      Defendant-Appellee.
________________________________


    STATEMENTS REGARDING RULING ON MOTION FOR DISQUALIFICATION


                                  JANUARY 19, 2012


       YOUNG, C.J. I deny plaintiff’s renewed motion seeking my disqualification. I
deny plaintiff’s additional claim regarding the alleged donations made to Candice Miller
for Congress, followed by Candice Miller for Congress’ alleged donations to the
Michigan Republican Party, followed by the alleged donation by the Michigan
Republican Party to my Supreme Court campaign in 2010. Even if true, this new
allegation is one degree of separation further than the subject matter of the previous
motion for disqualification. Accordingly, it too is insufficient to give rise to an
appearance of impropriety. Moreover, plaintiff’s allegations regarding professional and
consulting relationships, even if true, are too attenuated to give rise to an appearance of
impropriety. Plaintiff still does not claim that I am actually biased for or against either
party in this matter. Because I am not biased for or against either party in this matter, I
deny plaintiff’s motion seeking my disqualification.

       MARY BETH KELLY, J. I deny plaintiff’s motion seeking my disqualification.
Plaintiff’s allegation that Candice Miller for Congress contributed donations to the
Michigan Republican Party, which then allegedly made donations to my 2010 Supreme
Court campaign, is insufficient to give rise to an appearance of impropriety.
Additionally, plaintiff has not raised any specific allegation that I am biased against either
party in this matter. Accordingly, because I am not actually biased for or against either
party, and because plaintiff has not alleged a sufficient basis demonstrating an
appearance of impropriety, I deny plaintiff’s motion for my disqualification.




                                              2